             Case 4:20-cr-00026-BRW Document 1 Filed 01/09/20 Page 1 of 3
                                                                                  EAs&J~l~PRURT    '   KANSAS

                                                                                             69,:2020
                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                                                             ~:~ESW.
                                                                                ·-- -
                                   CENTRAL DIVISION                                                    DFP   CLERK


UNITED STATES OF AMERICA                     )               4:20CR OCO~l,       u.w
                                             )
V.                                           )
                                             )               18 U.S.C.   § 2252(a)(2)
DONALD A. HALE                               )               18 U.S.C.   § 2252(a)(4)(B)
                                             )               18 U.S.C.   § 3583
                                             )               18 U.S.C.   § 3571

                                         INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                            COUNT 1

       On or about January 23, 2019, in the Eastern District of Arkansas and elsewhere, the

defendant,

                                       DONALD A. HALE,

knowingly distributed any visual depiction, using any means or facility of interstate or foreign

commerce, and the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct and the visual depiction is of such conduct.

All in violation of Title 18, United States Code, Section 2252(a)(2).

                                            COUNT2

       On or about July 9, 2019, in the Eastern District of Arkansas, and elsewhere, the

defendant,

                                      DONALD A. HALE,

knowingly received any visual depiction, using any means or facility of interstate or foreign

commerce, and the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct and the visual depiction is of such conduct.
             Case 4:20-cr-00026-BRW Document 1 Filed 01/09/20 Page 2 of 3




       All in violation of Title 18, United States Code, Section 2252(a)(2).

                                            COUNT3

       On or about July 10, 2019, in the Eastern District of Arkansas, and elsewhere, the

defendant,

                                      DONALD A. HALE,

knowingly received any visual depiction, using any means or facility of interstate or foreign

commerce, and the production of such visual depiction involved the use of a minor engaging in

sexually explicit conduct and the visual depiction is of such conduct.

       All in violation of Title 18, United States Code, Section 2252(a)(2).

                                            COUNT4

       On or about July 19, 2019, in the Eastern District of Arkansas and elsewhere, the

defendant,

                                       DONALD A. HALE,

did knowingly possess and access with intent to view one or more matters which contained an

image of a minor engaged in sexually explicit conduct that had been mailed, shipped, and

transported in interstate and foreign commerce, and which were produced using materials that had

been mailed, shipped, and transported in interstate and foreign commerce, by any means

including by computer, the production of which involved the use of a minor engaging in sexually

explicit conduct.

       All in violation of Title 18, United States Code, Section 2252(a)(4)(B).

                             FORFEITURE ALLEGATION ONE

       Upon conviction of Count One, Two, Three, or Four of this Indictment, the defendant,

DONALD A. HALE, shall forfeit to the United States, under Title 18, United States Code, Section
          Case 4:20-cr-00026-BRW Document 1 Filed 01/09/20 Page 3 of 3




2253(a)(3), all property, real or personal, used or intended to be used to commit or to promote the

commission of the offense and all property traceable to the property used or intended to be used to

commit the offense.



                      (END OF TEXT. SIGNATURE PAGE ATTACHED.)
